ATTACHMENT TO ADVISORY ACTION
Response to Amendment
	Applicant's amendments have been fully considered.
	Examiner does not enter the amendments because they substantially change the scope of the claim. The amendment removes the requirement that XXX. This expands the prior art to encompass art that was excluded from prior consideration. Therefore, further search and consideration is required before a decision regarding the patentability of the newly amended claims, which will not be entered.
Response to Arguments
	Applicant's arguments have been fully considered.
Claim Interpretation
	Applicant “does not concede that that interpretation [under 35 U.S.C.
§ 112(f)] is correct and respectfully informs the Examiner that Applicant does not intend or wish to invoke means-plus-function interpretation with the recitations in the claims.” (Remarks Pg. 5)
Examiner notes that if applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Prior Art
	Applicant argues that Ono fails to disclose a cleaning device is located on a path of movement (A→B) of a power layering device and downstream from a powder deposition zone P.
	Examiner does not find this persuasive because Ono shows a power layering device comprising a cleaning device attached to it. 

    PNG
    media_image1.png
    426
    639
    media_image1.png
    Greyscale

The power layering device moves back and forth across a powder bed through a path of movement (A→B) and deposits powder in a deposition zone P. Since the cleaning device is attached to the side of the power layering device it is located downstream from the deposition zone at least when the power layering device is traveling to the right in Fig 5, shown above. Likewise, since the cleaning device is attached to the cleaning device it is also on the path of movement.
	Applicant argues that “Examiner dismisses Applicant's argument that Ono's powder removing plate (13) moves together with the recoater roller (12) as a single unit and therefore cannot be "situated in the path"”.
	Examiner does not agree with Applicants analysis. If two elements move together from point A to point B, then they are on the same path. In this case, the powder layering device of Ono has a cleaning device attached to it. The cleaning device must be on the path.
	Applicant argues that Ono does not teach a cleaning device is located downstream of the powder deposition zone P.
	Examiner disagrees. See Fig 3-5 of Ono in sequence:

    PNG
    media_image2.png
    621
    343
    media_image2.png
    Greyscale

	The powder layering device and cleaning device move to the right. In Fig 5 they are both downstream from the deposition zone P.
	Applicant argues that the powder feeding chamber 21 of Ono is upstream from the powder deposition zone 22.
	Examiner does not understand the argument. The claim requires a powder layering device comprising a cylinder. The cylinder of Ono is considered to be the powder layering device as shown in the annotated figures.
	Applicant argues that “Ono's powder removing plate is NOT (contrary to the Examiner's contention) equivalent to a "brushing device" as recited in the claim. In fact, the difference between two such devices will be immediately clear to a skilled artisan: a brush is constituted by a plurality of bristles that can bend when the powder layering device passes (as defined in claim 16).”
	Examiner finds that, and as pointed out by Applicant, the presence of a brush comprising a plurality of bristles is not required by claim 14. Claim 14 claims a “brushing device” not “a brush”. Claim 16 further limits the claim by reciting wherein the brushing device comprises a brush and bristles, therefore the brush and bristles structure is not presumed to be part of claim 141.
	 A powder removing plate is equivalent to a brushing device as the term is used in the claims. The term “brushing device” is not the same “a brush”. The claimed “brushing device” is interpreted under 35 USC 112(f). Note, in claim 16 it is not argued that a powder removing plate is equivalent to a brush with bristles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
    

    
        1 "[T]he presence of a dependent claim that adds a particular limitation gives rise to a presumption that the limitation in question is not present in the independent claim." Phillips v. AWH Corp., 415 F.3d 1303, 1315 (Fed. Cir. 2005) (en banc).